Citation Nr: 0833631	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  00-22 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to an effective date earlier than March 8, 
2004, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

3.  Whether there was clear and unmistakable error (CUE) in 
the RO rating decision of June 1988 that denied service 
connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from August 1988 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1998 and April 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.

The Board remanded the issue of entitlement to service 
connection for decreased visual acuity in October 2003 and 
August 2005 for evidentiary development.

The record reflects that the veteran requested a Travel Board 
hearing in conjunction with his earlier effective date claim 
before a Veterans Law Judge, but that he subsequently 
cancelled the hearing request.
 
In a statement received in February 2008, the veteran 
initiated a claim for service connection for a left elbow 
disorder.  This claim has not been developed for appellate 
review and is referred to the RO for appropriate action.

The issues of entitlement to an effective date earlier than 
March 8, 2004, for the grant of service connection for PTSD, 
and whether there was CUE in the RO rating decision of June 
1988 that denied service connection for PTSD, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran does not have an eye disability related to 
disease or injury during his active service.


CONCLUSION OF LAW

An eye disability was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In January 2001, November and December 2004 letters, the RO 
informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  These letters post-dated the RO 
rating decision.  The letters informed the veteran of what 
evidence was required to substantiate the claim and of the 
veteran's and VA's respective duties for obtaining evidence.  
Although no longer required, the veteran was also asked to 
submit evidence and/or information in his possession to the 
RO.  The claim then was readjudicated in May and December 
2008 SSOCs, which contained a list of all evidence 
considered, a summary of adjudicative actions, included all 
pertinent laws and regulation and an explanation for the 
decision reached.  Finally, the Board notes the RO sent the 
veteran a letter in March 2006 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess. 

For these reasons, to whatever extent there may have been any 
error in the quality or timing of the VCAA notice, the 
essential fairness of the adjudication has not been affected.  
The untimely notice explained what was needed in order to 
support his claim, thus conferring actual knowledge of the 
claim requirements upon the claimant and was then followed by 
appropriate readjudication.  Moreover, the record shows that 
the appellant has been represented by The American Legion 
during the course of the appeal.  Overton v. Nicholson, 20 
Vet. App. 427 (2006).  Thus, based on the record as a whole, 
the Board finds that a reasonable person would have 
understood from the information that VA provided to the 
appellant what was necessary to substantiate his service 
connection claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The veteran's 
service treatment records are of record and the RO has 
obtained numerous VA medical opinions. Thus, it appears that 
all obtainable evidence identified by the veteran relative to 
this claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Factual Background

The veteran contends that he has a current eye disability 
which he attributes to an eye injury in service.  
Specifically, he reported that a fellow infantryman shot 
blanks which caused him to be temporarily stunned and that 
some of the debris entered his eyes.  Since that time, he has 
had painful vision and lowered vision with diminished 
peripheral vision.   

On report of medical history prior to service separation in 
June 1992, the veteran indicated that he had eye trouble.  On 
separation examination, the veteran's visual acuity was noted 
to be 20/20 in both eyes.  

On VA examination in May 1996, the veteran complained of 
decreased visual acuity, but no other complaints.  The 
veteran was diagnosed as having tension headaches with 
possible contribution of loss of visual acuity to the frontal 
headaches.  The veteran had a vision of 20/80 bilaterally 
without glasses.

On VA eye examination in November 1998, the veteran 
complained of blurry vision.  The impression was 
physiological optic nerve cupping, both eyes, and peripheral 
retinal holes.  The examiner noted that these conditions were 
not the cause of the veteran's decreased vision.  Otherwise, 
there was no ocular pathology.  The examiner did not see 
anything in the evaluation that would decrease the veteran's 
vision to such a severe degree, but recommended a retinal 
consult with regard to the retinal holes.

In a March 1999 medical treatment record from Group Health 
Cooperative, it was noted that the veteran was developing 
cataracts and that he needed to reduce his steroid use for 
treatment of asthma.  In a May 2005 rating decision, the RO 
granted service connection for asthma.

On VA eye examination in June 1999, the examiner noted that 
the veteran had lattice degeneration with atrophic retinal 
holes.  The examiner did not see any correlation between the 
veteran's condition and his active service.  It was stated 
that atrophic retinal holes with lattice degeneration is 
found in approximately ten percent of the normal population.   

In October 2003, the Board remanded the claim for further VA 
examination and to obtain clarification as to the etiology of 
any current eye disability.

Following VA eye examination in May 2004, the impression was 
lattice degeneration in both eyes, more pronounced in the 
left eye of atrophic holes, status post laser retinopexy.  
The examiner concluded that the lattice degeneration in both 
eyes was not related to ocular trauma and that it was 
developmental in changes to the retina.  The impression also 
included glaucoma suspect with increased cup-to-disc ratio, 
high normal intraocular pressures in both eyes.  

In an August 2005 Board remand, it was noted that the 
question of whether the veteran currently had posterior 
subcapsular cataracts or any other eye disability that were 
at least as likely as not related to the eye injury in 
service or to the veteran's treatment for asthma was not 
addressed during the May 2004 VA examination. Further VA 
examination was requested. 

The veteran underwent a VA examination in October 2005.  The 
examiner found no corneal changes from removed eye injury and 
no visual significant cataract in either eye.  It was stated 
that the veteran was a glaucoma suspect with high normal 
intraocular pressure, suspicious looking optic disc and 
visual field defects with confrontation visual field testing 
in both eyes.    
  
The veteran underwent a VA eye examination in December 2005.  
The examiner reported that he had previously examined the 
veteran in January and October 2005 and noted that the 
veteran had poor effort during manifest refractions and 
measurement of visual acuity.  It was further stated that the 
examination did not indicate the presence of cortical or 
subscapular cataract in either eye on both dates of the 
examination.  The examiner felt that the veteran was a 
glaucoma suspect and needed further testing to address this 
matter.   

In a January 1996 addendum, the VA examiner reiterated that 
the veteran had poor effort during manifest refractions and 
measurement of visual acuity, and the examination indicated 
no presence of cortical or subscapular cataract in either eye 
on both dates of the examination.  The examiner stated that 
the veteran was a glaucoma suspect and that he needed visual 
field testing to address this matter in more detail. 

The veteran underwent a VA eye examination in August 2006 for 
further clarification.  The examiner explained that although 
it was noted in a March 1999 private treatment record that 
the veteran was developing cataracts, a February 2001 
treatment record made no mention of cataracts.  The examiner 
stated that cataracts would not be expected to spontaneously 
disappear and there was no evidence of eye surgery.  
Therefore, the examiner concluded that the veteran more 
likely than not never had cataracts in the past and did not 
have them now.  With regard to the veteran's diagnosis of 
lattice degeneration, it was noted that a VA examiner in 1998 
concluded that this was not related to any in service injury 
or event.  The examiner felt that there was no evidence in 
the record to contradict that finding.  With respect to the 
veteran being a "glaucoma suspect," this was not a medical 
diagnosis.  The examiner emphasized that the veteran did not 
have any other diagnosed eye conditions.

The veteran underwent a VA (QTC) examination in December 
2006.  He had a normal eye examination with 20/20 vision in 
both eyes.  The examiner noted that with regard to the 
veteran's claimed condition of decreased visual acuity, there 
was no diagnosis because there was no pathology to render a 
diagnosis.  With regard to asthma treatment, the examiner 
stated that it was unrelated to the status of the eye, except 
in the rare case of prednisone sensitivity which can cause 
glaucoma.  It was stated that the veteran did not have 
glaucoma.

In a December 2006 letter, the veteran stated that he felt 
that the December 2006 examiner had coerced him to falsify 
the results of the visual field test and that the examination 
was inadequate.   

The RO requested another VA (QTC) examination which was 
conducted in July 2007.   The examiner noted that the 
veteran's visual field was restricted, but he questioned the 
veteran's cooperation.  He could not tell if the veteran 
actually saw the object.  The examiner could not render a 
diagnosis because of the poor cooperation on visual field 
exam and on visual field testing.  It was emphasized that 
cooperation of the veteran was in serious question.  The 
examiner concluded that the veteran did have significant 
cupping of his optic nerve, but that could be normal for this 
ethnicity and that the problem with the visual field test is 
that it is subjective.

In a July 2007 addendum, it was noted that the veteran did 
have decreased visual acuity and that optic nerve fiber layer 
testing was used.  With regard to whether any current visual 
acuity is at least as likely as not due to the veteran's 
treatment for asthma, the examiner could not tell because the 
veteran did not cooperate and was noted to be a glaucoma risk 
because of steroid use  It was noted that the veteran had 
been seen by multiple doctors and that some say he is a 
glaucoma suspect because of the appearance of the optic 
nerves; however, this examiner felt that the veteran's optic 
nerves were physiologic (normal) and that he was likely 
malingering.  The examiner noted that the best way to tell 
for sure was with nerve fiber layer testing.

In an October 2007 addendum, it was noted that the veteran 
underwent a Nerve Fiber Layer Optic Testing and that again, 
he was suspicious for glaucoma because of the appearance of 
his optic nerves.  The examiner did not think that the 
veteran had glaucoma, but felt that he was at risk of 
developing it and needed to be followed closely.  It was 
noted that there were no pathological findings on this 
examination to render a definitive diagnosis.

Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Initially, the Board notes that the veteran's service awards 
include the Combat Action Ribbon which shows that he engaged 
in combat while in service but in this case, the veteran does 
not claim that an eye disability is the result of combat.  
Therefore the provisions of 38 U.S.C.A. § 1154(b) (West 2002) 
are not for application for purposes of this issue.

The Board notes that the only confirmed diagnosis of an eye 
disability is that of lattice degeneration with atrophic 
retinal holes.  The Board will therefore concede the 
existence of an eye disability with respect to this claim.  
The Board further notes that the veteran's statements 
regarding continuing eye problems since service are credible, 
and that he sincerely believes that he has a current eye 
disorder that is related to an injury during service.  In 
order to prevail on the claim, however, there must also be 
evidence linking the lattice degeneration with atrophic 
retinal holes to service.  In this case, the record does not 
contain such medical evidence.  Rather, a VA examiner in 1998 
concluded that such a disorder was not related to an 
inservice injury or disease. 

Furthermore, although private medical evidence also suggested 
that the veteran was developing cataracts and that it might 
have a relationship to his asthma medication, subsequent VA 
examinations failed to diagnosis the presence of cataracts.  
Thus, the Board must conclude that the veteran does not have 
cataracts or any other eye disability that is related to 
treatment for the veteran's asthma.   Similarly, although the 
record also suggests that the veteran is a glaucoma suspect, 
there is no definitive diagnosis of such a disorder and no 
suggestion that such a diagnosis could be related to the 
veteran's service or a service-related disorder.  

The Board is cognizant of the veteran's combat service and 
several disabilities have been connected to his active 
service; however, the preponderance of evidence on his eye 
claim shows that he does not have any eye disability due to 
disease or injury during active service or that is 
proximately due to or the result of a service- connected 
disability.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an eye disability is denied.


REMAND

In March 2008, the RO rendered a decision finding that CUE 
did not exist in a June 1988 rating decision regarding 
entitlement to service connection for PTSD and that an 
earlier effective date was not warranted for the grant of 
service connection. In a statement received at the Board in 
July 2008, the veteran disagreed with the RO's findings in 
the March 2008 rating decision and submitted a letter from a 
private counseling therapist to support his claim.  The Board 
construes this statement as a notice of disagreement.  
Therefore, a remand is warranted in order to allow the RO to 
furnish the veteran a statement of the case (SOC) that 
addresses the issue of CUE in the June 1988 rating decision.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see 
also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

In addition, because a finding of CUE in a prior rating 
action could render moot the veteran's earlier effective date 
claim on appeal, the Board finds that the CUE claim is 
inextricably intertwined with this claim.  See also Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  Under these circumstances, the Board finds 
that these issues should be considered together, and thus a 
decision by the Board on the veteran's earlier effective date 
claim would now be premature.  See Huston v. Principi, 18 
Vet. App. 395 (2004); Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran a 
SOC regarding his claim of CUE in the June 
1988 rating decision.  The veteran should 
be apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The RO should 
allow the veteran the requisite period of 
time for a response, in accordance with 
38 C.F.R. § 19.30.  

2.  Subsequently, the RO should 
readjudicate the issue of entitlement to 
effective date earlier than March 8, 2004, 
for the grant of service connection for 
PTSD.  In any event, the claim as to this 
issue should be returned to the Board in 
accordance with applicable procedures, as 
appropriate, whether or not the other 
issue is appealed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


